07/16/2020


         IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: OP 20-0171
                          No. OP 20-0171

VOLKSWAGEN AKTIENGESELLSCHAFT D/B/A VOLKSWAGEN GROUP
AND/OR VOLKSWAGEN AG, AUDI AG, VOLKSWAGEN GROUP OF
AMERICA, INC., VOLKSWAGEN GROUP OF AMERICA CHATTANOOGA
OPERATIONS, LLC, AUDI OF AMERICA, LLC, DR. ING. H.C. F.
PORSCHE D/B/A PORSCHE AG, AND PORSCHE CARS NORTH
AMERICA, INC.,

                                        Petitioners,
v.

MONTANA FIRST JUDICIAL DISTRICT COURT, LEWIS AND CLARK
COUNTY, THE HONORABLE JAMES P. REYNOLDS, DISTRICT JUDGE,

                                        Respondent.

                              [PROPOSED] ORDER
      Petitioners have moved to strike Montana Department of Environmental

Quality’s (“DEQ”) Response to Supplemental Brief of Petitioners, dated July 10,

2020 (“Response”), to the extent it cites and attaches as Exhibit 2 an excerpt of a

deposition transcript taken in an action pending in Texas state court. DEQ does not

oppose the motion. Good cause appearing therefor,

      IT IS ORDERED that Exhibit 2 to DEQ’s Response and references thereto

are stricken and will not be considered by the Court in resolving this matter.

      DATED this ______ day of July, 2020.

                                         For the Court,

                                         By
                                                          Chief Justice

                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                               July 16 2020